DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/2/2020 has been acknowledged. Accordingly, claims 1, 10 and 19 have been amended, thus currently claims 1-20 are pending.

Claim Objections
Claims 2-3, 8, 11-12, 17 and 19-20 are objected to because of the following informalities: 
In claim 2, the phrase, “phosphor layer”, should be changed to – yellow phosphor layer  --.
In claim 3, the phrase, “phosphor layer”, should be changed to – yellow phosphor layer  --.
In claim 8, the phrase, “phosphor layer”, should be changed to – yellow phosphor layer  --.
In claim 11, the phrase, “phosphor layer”, should be changed to – yellow phosphor layer  --.
In claim 12, the phrase, “phosphor layer”, should be changed to – yellow phosphor layer  --.
In claim 17, the phrase, “phosphor layer”, should be changed to – yellow phosphor layer  --.
In claim 19, the phrase, “phosphor layer”, should be changed to – yellow phosphor layer  --.
In claim 20, the phrase, “phosphor layer”, should be changed to – yellow phosphor layer  --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hsu (US 20150168634 A1, hereinafter “Lu”, newly cited by the Examiner).

Regarding claim 1, Lu teaches a display module (backlight module 10, see figures 1-2), comprising: 
a backplate (see backplate, not labeled but clearly seen in figure 1); 

a quantum dot film (Quantum Dot Enhancement Film 108) disposed on the light emitting surface (S3) of the optical film (100); 
a light source (light source 102) configured to emit blue light (see first color being blue in ¶ 15), wherein the light incident surface (S1) of the optical film (100) is located on the backplate (backplate) in a light emission direction (see light rays L, in figure 1) of the light source (102), and 
a yellow phosphor layer (see second color of transmissible member 106 as a fluorescence sheet, see ¶ 15) disposed on the first side surface (S2) of the optical film (100) and configured to be excited by a part (part of L) of the blue light (L) reflected or diffusely reflected (diffused and directed, see ¶ 14) to the yellow phosphor layer (106) to generate yellow light (second color), wherein the yellow light (second color) mixes with the blue light (L) to form white light (see ¶ 6).

Regarding claim 2, Lu teaches wherein a vertical length (see vertical length of 106, not labeled but seen in figure 1) of the phosphor layer (106) is the same as a vertical length (see vertical length of S2, not labeled but seen in figure 1) of the first side surface (S2), and a horizontal length (see horizontal length of 106, not labeled but seen 

Regarding claim 3, Lu teaches wherein the phosphor layer (106) is composed of a phosphor powder (see ¶ 15) or a phosphor glue.

Regarding claim 4, Lu teaches wherein the light source (102) is disposed on the backplate (backplate).

Regarding claim 5, Lu teaches wherein the optical film (100) is a light guide plate (evident from figure 1), and the light incident surface (S1) of the optical film is adjacent to the light emitting surface (S3) of the optical film (100) and perpendicular (as seen in figure 1) to the backplate (backplate).

Regarding claim 6, Lu teaches wherein the optical film (100) further comprises a second side surface (see adjacent upper S2 adjacent to S1, better seen in figure 2) adjacent to the light incident surface (S1) and perpendicular to the backplate (backplate), and a third side surface (see adjacent lower S2 adjacent to S1, better seen in figure 2) opposite the second side surface (upper S2, of figure 2), and the second side surface (upper S2, of figure 2) and the third side surface (lower S2, of figure 2) are provided with phosphor layers (since S2 extends around 100).

Regarding claim 7, Lu teaches wherein a cross section (see cross section, better seen in figure 2) of the optical film (100) is shaped as a rectangle (see figure 2) or a wedge.

Regarding claim 10, Lu teaches display device (display device 1, see figures 1-2), comprising: 
a housing (see housing, not labeled but clearly seen in figure 1); and 
a display module (1) disposed on the housing (housing), comprising: 
a backplate (backplate); 
an optical film (100) disposed on the backplate (backplate), wherein the optical film (100) has a light incident surface (S1), a light emitting surface (S3), and a first side surface (S2), wherein the first side surface (S2) is perpendicular to the backplate (backplate), and the light emitting surface (S3) is parallel to the backplate (backplate); 
a quantum dot film (108) disposed on the light emitting surface (S3) of the optical film (100); 
a light source (102) configured to emit blue light (first color, see ¶ 15), wherein the light incident surface (S2) of the optical film (100) is located on the backplate (backplate) in a light emission direction (from left to right, as seen in figure 1) of the light source (102); and 
a yellow phosphor layer (second color of 106) disposed on the first side surface (S2) of the optical film (100) and configured to be excited by a part (part of L) of the blue light (first color) reflected or diffusely reflected (see ¶ 14) to the yellow phosphor layer 

Regarding claim 11, Lu teaches wherein a vertical length (see vertical length of 106, not labeled but seen in figure 1) of the phosphor layer (106) is the same as a vertical length (see vertical length of S2, not labeled but seen in figure 1) of the first side surface (S2), and a horizontal length (see horizontal length of 106, not labeled but seen in figure 2) of the phosphor layer (106) is the same as a horizontal length (see horizontal length of S2, not labeled but seen in figure 2) of the first side surface (S2).

Regarding claim 12, Lu teaches wherein the phosphor layer (106) is composed of a phosphor powder (see ¶ 15) or a phosphor glue.

Regarding claim 13, Lu teaches wherein the light source (102) is disposed on the backplate (backplate).

Regarding claim 14, Lu teaches wherein the optical film (100) is a light guide plate (evident from figure 1), and the light incident surface (S1) of the optical film is adjacent to the light emitting surface (S3) of the optical film (100) and perpendicular (as seen in figure 1) to the backplate (backplate).

Regarding claim 15, Lu teaches wherein the optical film (100) further comprises a second side surface (see adjacent upper S2 adjacent to S1, better seen in figure 2) 

Regarding claim 16, Lu teaches wherein a cross section (see cross section, better seen in figure 2) of the optical film (100) is shaped as a rectangle (see figure 2) or a wedge.

Regarding claim 19, Lu teaches display module (backlight module 10, see figures 1-2), comprising: 
a backplate (backplate); 
an optical film (100) disposed on the backplate (backplate), wherein the optical film (100) has a light incident surface (S1), a light emitting surface (S3), and a first side surface (S2), wherein the first side surface (S2) is perpendicular to the backplate (backplate), and the light emitting surface (S3) is parallel to the backplate (backplate); 
a quantum dot film (108) disposed on the light emitting surface (S3) of the optical film (100); 
a light source (102) disposed on the backplate (backplate) and c configured to emit blue light (first color, see ¶ 15), wherein the light incident surface (S2) of the optical film (100) is located on the backplate (backplate) in a light emission direction (from left to right, as seen in figure 1) of the light source (102); and 

a vertical length (see vertical length of 106, not labeled but seen in figure 1) of the phosphor layer (106) is the same as a vertical length (see vertical length of S2, not labeled but seen in figure 1) of the first side surface (S2), and a horizontal length (see horizontal length of 106, not labeled but seen in figure 2) of the phosphor layer (106) is the same as a horizontal length (see horizontal length of S2, not labeled but seen in figure 2) of the first side surface (S2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Hsu et al. (US 20150117052 A1, hereinafter “Hsu”, previously cited by the Examiner).

Regarding claim 8, Lu does not teach further comprising a light guiding layer disposed between the phosphor layer and the optical film.
Hsu teaches a display module (Backlight module 100, see figure 5) including an optical film (130) being a diffusion plate (see ¶ 42), 
further comprising a light guiding layer (water proof layer 148) disposed between (see ¶ 38) the phosphor layer (144) and the optical film (130).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light guiding layer of Hsu into the teachings of Lu in order to protect the fluorescent compounds of the phosphor layer. One of ordinary skill would have been motivated to make this modification to expand the usable life of the device’s phosphors.

Regarding claim 9, Lu teaches wherein the optical film (100) is a diffusion plate (since 100 contains dots or other interference structure causing diffusions, see ¶ 14), but 
Lu does not explicitly teach a light emission direction of the light source is perpendicular to the optical film, and the first side surface is parallel to the light emission direction of the light source.
Hsu teaches a display module (Backlight module 100, see figure 5) including an optical film (130) being a diffusion plate (see ¶ 42), 
a light emission direction (upwards as seen in figure 5) of the light source (20) is perpendicular to the optical film (130), and the first side surface (138) is parallel to the light emission direction (upwards) of the light source (120).
Hsu in order to provide higher brightness and independent control of the illumination per area of the display, as is known in the art. One of ordinary skill would have been motivated to make this modification to improve control over brightness and darkness of the device.

Regarding claim 17, Lu does not teach wherein the display module further comprising a light guiding layer disposed between the phosphor layer and the optical film.
Hsu teaches a display module (Backlight module 100, see figure 5) including an optical film (130) being a diffusion plate (see ¶ 42), 
further comprising a light guiding layer (water proof layer 148) disposed between (see ¶ 38) the phosphor layer (144) and the optical film (130).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light guiding layer of Hsu into the teachings of Lu in order to protect the fluorescent compounds of the phosphor layer. One of ordinary skill would have been motivated to make this modification to expand the usable life of the device’s phosphors.

Regarding claim 18, Lu teaches wherein the optical film (100) is a diffusion plate (since 100 contains dots or other interference structure causing diffusions, see ¶ 14), but 
Lu does not explicitly teach a light emission direction of the light source is perpendicular to the optical film, and the first side surface is parallel to the light emission direction of the light source.
Hsu teaches a display module (Backlight module 100, see figure 5) including an optical film (130) being a diffusion plate (see ¶ 42), 
a light emission direction (upwards as seen in figure 5) of the light source (20) is perpendicular to the optical film (130), and the first side surface (138) is parallel to the light emission direction (upwards) of the light source (120).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the edge type backlight as taught by Lu to have a direct type configuration of Hsu in order to provide higher brightness and independent control of the illumination per area of the display, as is known in the art. One of ordinary skill would have been motivated to make this modification to improve control over brightness and darkness of the device.

Regarding claim 20, Lu teaches wherein the phosphor layer (106) is composed of a phosphor powder (see ¶ 15) or a phosphor glue, 
the optical film (100) is a diffusion plate (since 100 contains dots or other interference structure causing diffusions, see ¶ 14), but 
Lu does not explicitly teach a light emission direction of the light source is perpendicular to the optical film, and the first side surface is parallel to the light emission direction of the light source.
Hsu teaches a display module (Backlight module 100, see figure 5) including an optical film (130) being a diffusion plate (see ¶ 42), 
a light emission direction (upwards as seen in figure 5) of the light source (20) is perpendicular to the optical film (130), and the first side surface (138) is parallel to the light emission direction (upwards) of the light source (120).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the edge type backlight as taught by Lu to have a direct type configuration of Hsu in order to provide higher brightness and independent control of the illumination per area of the display, as is known in the art. One of ordinary skill would have been motivated to make this modification to improve control over brightness and darkness of the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OMAR ROJAS CADIMA/Patent Examiner of Art Unit 2875                                                                                                                                                                                                        
/WILLIAM J CARTER/Primary Examiner, Art Unit 2875